*1029OPINION.
Lansdon:
The proof of loss adduced by the petitioner is insufficient. The evidence that the stock of the par value of $50,000 became worthless in 1921 is conclusive, but the testimony does not disclose the cost of such stock and, therefore, we are unable to determine the amount of the loss sustained. Moreover, even if proved as to time and amount, the loss, if any, resulted from an unfortunate investment and was not the result of the operation of the petitioner’s trade or business in 1921, and was not deductible from the petitioner’s income for 1922, under the provisions of section 204(b) of the Revenue Act of 1921.

Judgment for the Commissioner.